IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 68 EAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
KENYATTA ANDERSON,                        :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of October, 2016, the Petition for Allowance of Appeal is

DENIED.